DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 September 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20080050696 A1) in further view of Hof (WO 2008023358 A1).
[AltContent: textbox (Needle Tip/Terminal tip)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Needle)][AltContent: textbox (Gripping handle portion)][AltContent: ]
    PNG
    media_image1.png
    352
    496
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    404
    494
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: rect]
    PNG
    media_image3.png
    795
    351
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    272
    344
    media_image4.png
    Greyscale
              

[AltContent: arrow][AltContent: rect]
    PNG
    media_image5.png
    784
    331
    media_image5.png
    Greyscale
             
    PNG
    media_image6.png
    282
    298
    media_image6.png
    Greyscale

Regarding claims 1 and 7;
Regarding claim 1, Lewis discloses a needle tip (104) for extracting an endodontic separated instrument (10) from a root canal (174) of a tooth (172), the needle tip including:
a temperature- sensitive alloy forming at least a portion of the needle tip ([0029] – “Such a procedure is typically performed at room temperature below (e.g., about 0o F to about 70o F) during manufacture of the extractor tool. The cavity maintains this deformed and expanded configuration until heated to a given higher temperature, which triggers a transformation that causes the material to return to its original, pre-expanded configuration”), 
wherein the needle tip (104) takes a specific shape in the root canal from which the endodontic separated instrument (10) is to be removed when the needle tip (104) is inserted inside the root canal (174) (see Fig. 1B, 1C, and Fig. 4c, 4D with the respective zoomed portions above – the tip 104 has a specific shape by having a different diameter, 
wherein said needle tip (104) is adapted to change shape by changing dimensions at a body temperature of 370C or more, and adapted to change shape to become straight and narrower at a room temperature of 250C or less (see [0029] and [0034] - the unexpanded tip (104) having a smaller diameter D2 is reached at body temperature of 1000F (37.80C) or above, and where the expanded tip (104) having the bigger diameter D1 is reached at room temperature 700F (21.1 0C) or less).
However, Lewis does not disclose that the tip changes to a curved shape at a temperature of 370C or more, and back to a straight shape at a room temperature of 250C or less.
Regarding claim 7, Lewis discloses a needle (100) for extracting an endodontic separated instrument from a root canal of a tooth, the needle (100) including: 
a gripping handle portion (106); 
a terminal tip (104) being insertable within the root canal of the tooth (104); 
wherein the terminal tip (104) is fabricated with a temperature sensitive alloy ([0029] – “Such a procedure is typically performed at room temperature below (e.g., about 0o F to about 70o F) during manufacture of the extractor tool. The cavity maintains this deformed and expanded configuration until heated to a given higher temperature, which triggers a transformation that causes the material to return to its original, pre-expanded configuration”); 
wherein the terminal tip (104) takes a specific shape in the root canal from which the endodontic separated instrument is to be removed (see Fig. 1B, 1C, and Fig. 4c, 4D 
wherein said needle tip (104) is adapted to change shape by changing dimensions at a body temperature of 370C or more, and adapted to change shape to become straight and narrower at a room temperature of 250C or less (see [0029] and [0034] - the unexpanded tip (104) having a smaller diameter D2 is reached at body temperature of 1000F (37.80C) or above, and where the expanded tip (104) having the bigger diameter D1 is reached at room temperature 700F (21.1 0C) or less).
However, Lewis does not disclose that the tip changes to a curved shape at a temperature of 370C or more, and back to a straight shape at a room temperature of 250C or less.

    PNG
    media_image7.png
    406
    366
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    444
    718
    media_image8.png
    Greyscale

With respect to claim 1 and 7, Hof teaches an object extraction system for removing a broken-off piece of endodontic file from a root canal of a tooth including a needle tip/insertion end (18) inside the tube (12), where the needle tip (18) is made of a shape memory material, e.g. nickel titanium alloy (Nitinol), that when the needle tip (18) is released from the interior of the tube (12), it changes shape in the longitudinal direction, from a straight shape to a curved shape, e.g. a hook (20) (see Fig. 2a when the tip is straight to Fig. 2b when the tip is curved and Fig. 4a-4c, and page 5, line 25 through page 6, line 8). 
To further explain Hof’s intended use of the object extraction system, is that it is capable of removing a broken-off piece from the root canal when the broken-off piece has an open-end structure and it is located at an enclosed space in the root canal (see page 2, lines 21-24). The needle tip (18) is a wire, that when it turns from straight into a curved shape, capable of grabbing the broken piece from within the broken piece in a situation when the external surface of the broken piece is closed to the root canal wall, making it difficult to grab the broken piece from the outside surface of the piece.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the straight tip (104) (Fig. 1B) of Lewis, with the straight and curved shape tip of Hof, in order for crimping the internal end portion of the broken endodontic instrument with the straight tip that by changing the temperature of the tip from ambient to body temperature the tip changes to a curved shape to securely extract the broken endodontic instrument through the root canal.  
Regarding claim 4, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Lewis discloses that the temperature-oF (-17.77oF) to about 70oF (21oC)) during manufacture of the extractor tool “).  
Regarding claim 5, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 1, and  where Lewis discloses that the temperature-sensitive alloy is a thermomechanically treated nickel- titanium alloy ([0009] – “at least the hollow gripping body of the device is formed of a shape memory alloy (e.g., nickel-titanium alloy”).  
Regarding claim 6, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 1, and  where Lewis discloses that the needle tip has a dimeter in the range of 0.25mm- 1mm (see [0031] – “initial inside diameters D1 range from about 0.03 mm to about 1.75 mm”).
Regarding claim 10, 
Regarding claim 11, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 10, and  where Lewis discloses that the needle tip has a dimeter in the range of 0.25mm- 1mm (see [0031] – “initial inside diameters D1 range from about 0.03 mm to about 1.75 mm”).
Regarding claim 12, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Lewis discloses that the temperature sensitive alloy is thermomechanically treated ([0029] – “At least the hollow gripping body is formed of a shape memory material (e.g., an alloy or polymer) in an expanded configuration. In other words, during manufacture, the hollow gripping body is physically deformed so as to stretch, deform, and expand the hollow interior cavity portion of the hollow gripping body. Such a procedure is typically performed at room temperature below (e.g., about 0oF (-17.77oF) to about 70oF (21oC)) during manufacture of the extractor tool“).  
Regarding claim 13, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 12, and  where Lewis discloses that the temperature sensitive alloy is a thermomechanically treated nickel- titanium alloy ([0009] – “at least the hollow gripping body of the device is formed of a shape memory alloy (e.g., nickel-titanium alloy)”).  

    PNG
    media_image9.png
    797
    341
    media_image9.png
    Greyscale
            
    PNG
    media_image10.png
    792
    348
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    769
    516
    media_image11.png
    Greyscale

Regarding claim 14, Lewis discloses a method for extracting an endodontic separated instrument from a root canal of a tooth, the method including: 
enlarging the root canal coronal to the endodontic separated instrument (see Fig. 4B above, and [0024] – “FIG. 4B shows the endodontic coring tool of FIGS. 2A-2B being used to core around and expose a proximal end of the broken endodontic file fragment of 150 includes a body 152 (e.g., a hollow tube) including a proximal end 154 and a distal end 156. An interior surface of hollow body 152 defines a cavity 158 having an internal diameter Dc. A cutting surface 160 is advantageously disposed at distal end 156, around the circumference of hollow tube body 152. Internal diameter Dc of coring tool 150 may be sized so as to correspond to internal diameter D1 of extractor tool 100….internal diameter Dc of coring tool 150 may advantageously be substantially equal to internal diameter D1 of extractor tool 100, such that coring tool 150 may be used to core around an end of a broken endodontic instrument, after which extractor tool 100 may be used to grip the exposed end of the broken instrument fragment so as to allow the practitioner to remove the fragment”); 
exposing the upper end of the endodontic separated instrument using an ultrasonic tip ([0037] – “coring tool 150 may be used to core around an end of a broken endodontic instrument”); 
inserting the terminal tip of a needle (100) fabricated with a temperature- sensitive alloy into the root canal (174) of the tooth to engage the upper end of the endodontic separated instrument (10) ([0029] – “Such a procedure is typically performed at room temperature below (e.g., about 0o F to about 70o F) during manufacture of the extractor tool. The cavity maintains this deformed and expanded configuration until heated to a given higher temperature, which triggers a transformation that causes the material to return to its original, pre-expanded configuration”); 
injecting a hot irrigant in the root canal of the tooth causing the terminal tip of said needle to change shape thereby securely engaging the upper end of the separated instrument ([0045] – “because at least the hollow gripping body 104 of extractor tool 100 
removing the endodontic separated instrument along with the needle from the root canal of the tooth (see Fig. 4E above, and [0047] – “because of the tight grip upon proximal end 12, the practitioner is then able to remove extractor tool 100 and broken endodontic file fragment 10 together from root canal 174”).  
However, Lewis does not disclose that when inserting the terminal tip is done while the needle tip has a straight shape, and that when injecting the hot irrigant in the root canal of the tooth the terminal tip changes its shape to a curved shape.
Hof teaches an object extraction system for removing a broken-off piece of endodontic file from a root canal of a tooth including a needle tip/insertion end (18) inside the tube (12), where the needle tip (18) is made of a shape memory material, e.g. nickel titanium alloy (Nitinol), that when the needle tip (18) is released from the interior of the tube (12), it changes shape in the longitudinal direction, from a straight shape to a curved shape, e.g. a hook (20) (see Fig. 2a when the tip is straight to Fig. 2b when the tip is curved and Fig. 4a-4c, and page 5, line 25 through page 6, line 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the straight tip (104) (Fig. 1B) of 
Regarding claim 15, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 14, and where Lewis discloses that the temperature-sensitive alloy is thermomechanically treated ([0029] – “At least the hollow gripping body is formed of a shape memory material (e.g., an alloy or polymer) in an expanded configuration. In other words, during manufacture, the hollow gripping body is physically deformed so as to stretch, deform, and expand the hollow interior cavity portion of the hollow gripping body. Such a procedure is typically performed at room temperature below (e.g., about 0oF (-17.77oF) to about 70oF (21oC)) during manufacture of the extractor tool“).  
Regarding claim 16, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 15, and where Lewis discloses that the temperature sensitive alloy is a thermomechanically treated nickel- titanium alloy ([0009] – “at least the hollow gripping body of the device is formed of a shape memory alloy (e.g., nickel-titanium alloy”).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20080050696 A1) in further view of Hof (WO 2008023358 A1) as applied to claim 14 above, and further in view of Kohn et al. (US 20060034769 A1).
Regarding claim 17, Lewis/Hof discloses the claimed invention substantially as claimed, as set forth above for claim 14, wherein Lewis discloses that the irrigant can be 
However, Lewis/Hof does not disclose that the irrigant is at least one of saline water and sodium hypochlorite.  
Kohn et al. teaches a shape memory alloy, e.g. Nitinol, that changes shape when exposed to heat, where the shape memory alloy is heated through the use of heated saline or other fluids passing through or deposited to contact the Nitinol, in order for transferring the heat to the material of the needle tip, causing it to change shape (see [0222] – “heat expandable stents are similar in nature to self-expanding stents. However, this type of stent utilizes the application of heat to produce expansion of the stent structure. Stents of this type may be formed of a shape memory alloy, such as Nitinol. Still other types of heat expandable stents may be formed with a tin-coated, heat expandable coil.  Heat expandable stents may be delivered to the affected area on a catheter capable of receiving a heated fluid. Heated saline or other fluid may be passed through the portion of the catheter on which the stent is located, thereby transferring heat to the stent and causing the stent to expand”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of heating of the extractor tool tip by using the patient’s body heat of Lewis/Hof, with the use of the step of irrigating the extractor tool tip with a heated saline fluid or other fluid of Kohn, in order to be able to first place the instrument tip inside the root canal, and adjacent to the top end of the endodontic separated instrument without the irrigant, in this way the tip is not reacting to the other heat source, e.g. the body heat of the patient, only until adding the irrigant having .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20080050696 A1) in further view of Hof (WO 2008023358 A1), further in view of Kohn et al. (US 20060034769 A1), as applied to claim 17 above, and in further view of Khakpour et al. (US 20160095679 A1).
Regarding claim 18, Lewis/Hof/Kohn discloses the claimed invention substantially as claimed, as set forth above for claim 17. 
However, Lewis/Hof/Kohn does not disclose that the irrigant is sodium hypochlorite.
Regarding claim 19, Lewis/Hof/Kohn discloses the claimed invention substantially as claimed, as set forth above for claim 18.
However, Lewis/Hof/Kohn does not disclose that the concentration of sodium hypochlorite is in the range of 0.5% to 6%.  
Regarding claim 20, Lewis/Hof/Kohn discloses the claimed invention substantially as claimed, as set forth above for claim 18.
However, Lewis/Hof/Kohn does not disclose that the irrigant is heated to at least 600C (1400F) prior to injecting in the root canal of the tooth.
With respect to claims 18-20
Khakpour et al. teaches the use of antiseptic or antibiotic solution, e.g. sodium hypochlorite/NaOCl, for treating a root canal, in a concentration of with 0.3% to 6%, and that said fluid can be heated above room temperature to increase the rate of chemical reactions in the tooth during treatment (see [0095] – “during some treatment cycles, bleach-based solutions (e.g., solutions including NaOCl) can be used to dissociate diseased tissue (e.g., diseased organic matter in the root canal 13) and/or to remove bacteria from the tooth 10. One example of a treatment solution comprises water or saline with 0.3% to 6% bleach (NaOCl)“, in [0125] – “the fluid source 44 may comprise a fluid container (e.g., an intravenous bag) holding any of the treatments fluids described herein. The treatment fluid may be degassed, with a dissolved gas content less than normal (e.g., non-degassed) fluids. Examples of treatment fluids include sterile water, a medical-grade saline solution, an antiseptic or antibiotic solution (e.g., sodium hypochlorite), a solution with chemicals or medications, or any combination thereof.”, and “in some treatment methods, the liquid in the fluid source 44 can be heated, which may increase the rate of chemical reactions that may occur in the tooth 10 during treatment.”) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the other heated fluid to change the temperature of the Nitinol of Lewis/Hof/Kohn, with the heated sodium hypochlorite at a temperature above room temperatureKhakpour, in order to in addition to change the shape of the needle tip by changing the temperature of the tip of the needle, the fluid also sterilize the area during the procedure, in order to maintain the process of extraction clean, and the heated sodium hypochlorite can accelerate the chemical reaction to 
Furthermore, by increasing the temperature of the irrigant above the room temperature, it accelerates the chemical reaction of the irrigant with the root canal tissue in order to be able to remove the tissue and the endodontic separated instrument. 
However, Lewis/Hof/Kohn/Khakpour does not disclose that the heated temperature is at least 600C.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature of the irrigant of Lewis/Hof/Kohn/Khakpour, to at least 600C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Lewis and Hof is fails to teach the claimed subject matter, specifically that the needle tip is “adapted to change shape to become curved at a body temperature of 370C or more and adapted to change shape to become straight at room temperature of 250C or less”.
The Office disagrees, Lewis discloses a tip needle made of nickel-titanium alloy/nitinol. Lewis also discloses that the tip of the needle at room temperature of 0-700 F (less than 21.10C) is introduced into the root canal having a first shape. As soon as the 0F (37.80C) is capable of changing to a second shape to grab the upper end of the endodontic separated instrument. 
Hof uses a straight wire of nickel-titanium alloy/nitinol to enter into the root canal and then the straight wire curves to be able to grab the upper end of the endodontic separated instrument.
The Office understands the if Hof’s tip is adapted to have a straight configuration when it is outside of the root canal, and inside of the overtube, and a curved configuration when it is inside of the root canal. 
Furthermore, the Hof’s uses nitinol in the needle to change the shape of the needle to have a hook when it is outside of the overtube.
It is understood that Hof’s curved shaped is restricted by the overtube, a person skill in the art would know that nitinol’s shape changing or shape memory capabilities is the ability is to undergo deformation at one temperature, stay in its deformed shape, and to then undeformed shape upon heating above its "transformation temperature".
In this way, even when the needle in Hof is already in the curved shape, and it is straight only by the physical limitations of the overtube. It is obvious that the curved shaped of the tip is triggered by temperature because of the kind of material used in needle. 
So, if Lewis uses the same material but the two shapes (small diameter D2 and large diameter D1) of the needle is also driven by the temperature. When it is used the shape capabilities of Hof to change it to a curved option. It would have been obvious for a person skill in the art to combine the instrument of Lewis that has a first shape when it is at room temperature when outside of the root canal and a second shape when it is at 
Therefore, for at least the reasons given above it is understood that the rejection done is proper and will be maintained.
Furthermore, the Office observes that the claims are describing that the tip of the needle grabs the upper end of the endodontic instrument. But on the other hand, the description is not defining that the internal surface of the tip of the needle is the one that grabs the external surface of the endodontic instrument. In other words that the tip of the needle is hollow in this way the inside of the hollow needle tip holds the endodontic instrument, and when the tip of the needle changes to a curved shape, it is configured to engage the outer surface of the upper end of the endodontic instrument as it is shown in the Fig. 2B, and 2C of the present application.
Therefore, it is understood that the description of the present needle tip is not complete. However, even when the Office is not implying to add the description given above to overcome the prior art in record, but it is only illustrating that the needle tip described in the claims does not include all the limitations observed from the drawings.
Regarding page 3, 2nd paragraph of the remarks, applicant argues that the examiner is assuming that the shape-changing capability occurs because of physical restrictions within the canal.
The Office disagrees, it is understood that the shape changing capabilities does not occurs due to physical restrictions. The change in shape is based on a preprogramed 
However, the reason that a person skill in the art would choose to change the shape of a nitinol material depends on the necessities of the inventor or the opportunities found from a problem or situation. In the case Hof is changing the tip end shape from straight to curved in order to be able to grab the upper portion of the endodontic instrument through a cavity located on the upper portion, this is based on the design of an endodontic instrument described in WO 2005070320, in which it is an endodontic file including an open and hollow structure. This endodontic file if broken in the root canal is difficult to remove with the devices available in the market without increasing the size of the root canal. The design of Hof using the nitinol material provides the capacities to remove it by using a hook shape needle in engagement with the opening at the upper end of the broken instrument. 
It is understood that if Hof is using nitinol, he is also using a specific temperature to activate the preprogramed shaped that in this case is the curved shape, even if the activation was done during the process of manufacturing of the device, which was done before reaching the dental technician, therefore it is already activated in the curved shape. 
But at the same time, Hof is teaching that a needle is made of nitinol, in this way having the capabilities of curving its tip and maintaining its shape to solve an issue similar to Lewis and similar to the present application, that is to remove a broken endodontic structure from a root canal. 
So, even when the tip of Hof’s is preprogramed in the curved shape, in order to have said shape memory capability is by making the tip of nitinol. It is understood that in 
Therefore, for at least the reasons given above it is understood that the use of Lewis with Hof was proper and will be maintained.
Furthermore, the applicant argues in page 3, 3rd paragraph, that the modification of Lewis with Hof, in which by providing the capabilities of curving the tip of the needle of Lewis with Hof’s is improper. However, the intension is to substitute the hollow tip needle of Lewis with the wire tip needle of Hof. In this way Lewis’s is capable of curving the tip of the needle for holding the upper end of a broken endodontic instrument through a cavity on the endodontic instrument located on the upper end.
Due to the claims are not describing in more detail how the curved shape of the tip engages the broken endodontic instrument of the present applicant. It is understood that for a situation in which the broken endodontic instrument has a hollow upper end. The tip end of Hof with the triggered temperatures of Lewis, allows the needle to remove the broken endodontic instrument from the root canal, making the combination proper. 
Regarding page 5, 1st paragraph, applicant argues that Lewis extractor tip does not change shape but it changes dimension. The Office disagrees, the tip of Lewis changes dimension only in the diameter of the tip, not the overall dimension of the tip. It is understood that changing one area of the tip and not uniformly changing all the dimensions of the tip is considered a change in shape. If Lewis would have changed the overall size of the tip, it would have been considered the same shape with different size. 
Regarding claims 2, 4-6, 8 and 10-13, it is understood that based on the explanation given above, the rejection of said claims are proper and will be maintained.
 Regarding claim 14, applicant argues that the amended claim is not found in the prior art of Lewis. 
The Office disagrees, the combination of the prior arts of Lewis and Hof include all the limitations as claimed. Therefore, for the reasons given above for claims 1 and 7 also applies for claim 14, making the claim 14 not ready for allowance.
Regarding claims 15-20, it is understood that for the reasons given above, the rejections are proper and will be maintained.
In conclusion, for all the reasons given above, it is understood that the claims are not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772